DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.
Allowable Subject Matter
Claims 1-36 are allowed.
As of claim 1, the closest prior art Miller et al. (US 20180348620 A1) teaches an eye-mounted display having a femto-projector 100 in a contact lens 150. FIG. 1 shows an embodiment using a scleral contact lens but the contact lens does not have to be scleral. The contact lens 150 is separated from the cornea 174 of the user's eye 170 by a tear layer 172. Over the cornea 174, the tear layer 172 may be as thick as a hundred microns or more while it may be only a few microns thick over the sclera 182. The aqueous of the eyeball is located between the cornea and the crystalline lens 176 of the eye. The vitreous fills most of the eyeball including the volume between the intraocular lens 176 and the retina 178. The iris 184 limits the aperture of the eye. The contact lens 150 preferably has a thickness, t, that is less than two mm, and the femto-projector 100 preferably fits in a 2 mm by 2 mm by 2 mm volume. The contact lens 150 is comfortable to wear and maintains eye health by permitting oxygen to reach the cornea 174. In the design of FIG. 1, the optical path from the image source in the femto-projector 100 to the retina 178 does not include any air gaps. As a result, the femto-projector 100 embedded in contact lens 150 is insensitive to the air—cornea interface that provides most of the focusing power in an unaided eye. Miller et al. does not anticipate or render obvious, alone or in combination, at least one lens having an optical axis, wherein said at least one lens is rotationally symmetric about said optical axis, wherein a beam of light directed at said at least one lens will produce stray light; and a pupil eccentric to said optical axis, wherein said pupil is configured such that at least a portion of said stray light will be focused or directed by said at least one lens to a location outside of said beam. 
Claims 2-21, 33-34 are allowed as being dependent on claim 1.
As of claim 22, the closest prior art Miller et al. (US 20180348620 A1) teaches an eye-mounted display having a femto-projector 100 in a contact lens 150. FIG. 1 shows an embodiment using a scleral contact lens but the contact lens does not have to be scleral. The contact lens 150 is separated from the cornea 174 of the user's eye 170 by a tear layer 172. Over the cornea 174, the tear layer 172 may be as thick as a hundred microns or more while it may be only a few microns thick over the sclera 182. The aqueous of the eyeball is located between the cornea and the crystalline lens 176 of the eye. The vitreous fills most of the eyeball including the volume between the intraocular lens 176 and the retina 178. The iris 184 limits the aperture of the eye. The contact lens 150 preferably has a thickness, t, that is less than two mm, and the femto-projector 100 preferably fits in a 2 mm by 2 mm by 2 mm volume. The contact lens 150 is comfortable to wear and maintains eye health by permitting oxygen to reach the cornea 174. In the design of FIG. 1, the optical path from the image source in the femto-projector 100 to the retina 178 does not include any air gaps. As a result, the femto-projector 100 embedded in contact lens 150 is insensitive to the air—cornea interface that provides most of the focusing power in an unaided eye. Miller et al. does not anticipate or render obvious, alone or in combination, providing an apparatus that includes at least one lens having an optical axis, wherein said at least one lens is rotationally symmetric about said optical axis, wherein a beam of light directed at said at least one lens will produce stray light, wherein said apparatus further includes a pupil eccentric to said -3-Application No.: 16/603774 Filing Date:October 8, 2019 optical axis, wherein said pupil is configured such that at least a portion of said stray light will be focused or directed by said at least one lens to a location outside of said beam; and directing said beam of light through said pupil, and through said lens, wherein stray light is produced by said lens and wherein said stray light is focused or directed by said at least one lens to a location outside of said beam.
Claims 23-32, 35-36 are allowed as being dependent on claim 22.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Reininger (US 20120026592 A1) teaches a wide-angle imaging system which combines compound array fore-optics with single axis relay optics to generate distortion free images with an infinite depth of field. A curved first array of objective lens-lets focuses multiple apertures of light through the tubes of a louver baffle terminated by field stops. An intermediate curved array of field lens-lets, positioned immediately after the field stops, passes the light beams through an array of pupil planes. A curved final array of erector lens-lets refocuses and adjoins the beams into a contiguous image that is curved. The relay optics transform the curved intermediate image into a flat final image. The fore-optics and relay optics are optimized concurrently to achieve much higher performance than is possible in either compound array optics or sequential optics. This is accomplished by varying the lens-let radii of the fore-optics in annular increments to compensate for aberrations introduced by the relay lenses;
- Prior Art Kathman et al. (US 5153772 A) teaches a BOE-corrected, off-axis image forming apparatus which has a first stage with a primary reflective element disposed to reflect light incident from an entrance pupil of the apparatus and form a real image at an intermediate image plane, and a second stage located off-axis with respect to the first stage. The second stage is defined by a secondary reflective and/or refractive assembly which re-images light from the intermediate image plane to a final image plane. A binary optical element (BOE), which has higher-order optical characteristics for providing aspheric correction but extremely low optical power, is provided in one of the stages for correcting aberrations introduced by the other optical elements in the apparatus. The BOE contributes no more than about 3% of the optical power provided by the stage which contains the BOE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882